*369Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise consists of sprats in oil, packed in tins, similar in all material respects to those the subject of Arnold Sorensin Co., Inc., et al. v. United States (38 Cust. Ct. 199, C. D. 1862), the merchandise was held dutiable as follows: (1) The items entered, or withdrawn from warehouse, for consumption prior to June 30, 1956, at 15 percent under the provision in paragraph 718 (a), as modified by the General Agreement on Tariffs and Trade (T. D. 51802), supplemented by Presidential proclamation (T. D. 51954), for sardines, neither skinned nor boned, When packed in oil; and (2) the items entered, or withdrawn from warehouse, on and after June 30, 1956, at 14 percent under said paragraph, as modified by T. D. 54108.